DETAILED ACTION
The following Office action concerns Patent Application Number 16/740,776.  Claims 1-15 and 17 are pending in the application.  Claims 10, 11 and 13-15 are withdrawn from consideration as being drawn to non-elected species.
The applicant’s amendment filed March 24, 2021 has been entered.
The restriction requirement as to claims 3 and 7 is withdrawn and the claims are rejoined for examination.
The previous rejection of claims 1, 2, 12 and 17 under 35 USC 103 over Kim is maintained in this action and discussed below.
Allowable Subject Matter
Claims 4-7 are allowable over the closest prior art of Kim (US 2007/0290175).  Kim does not teach or suggest that a portion of the first metal salt (the metal precursor) is reduced to form a plurality of nucleation seeds.
Claim 8 is allowable over the closest prior art of Kim (US 2007/0290175).  Kim does not teach or suggest that the first metal salt is stabilized with ammonia, citrate or tartrate and that the nucleation seeds comprise Cu2O.
Claim 9 is allowable over the closest prior art of Stoltenberg et al (WO 2013-063161).  Stoltenberg et al does not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 12 and 17 are rejected under 35 U.S.C. § 103(a) as being obvious over Kim (US 2007/0290175).   
Kim teaches a method of making metal nanoparticles which comprises forming nucleate particles (seeds) in solution by reducing a nucleate precursor compound in the presence of a metal precursor compound (par. 29, 37, 38, 79).  The metal precursor compound is a metal salt corresponding to a first metal salt (par. 33).  The nucleate precursor compound is a second metal salt which is reduced to form the nucleate (seed) particles (par. 37, 41).  The nucleate particles (seeds) include copper (par. 29, 38).  The nucleate particles form before the metal nanoparticles (par. 37-38, 77, 80).  The method includes adding a reducing agent to reduce the metal precursor (a metal 
The method includes adding a dispersing agent (surfactant) which coats the surface of the nanoparticles (par. 44, 80).  The size of the nanoparticles is greater than 10 nm and less than 50 nm (par. 107).  A size range of 10-50 nm substantially overlaps the claimed size distribution of 1-30 nm.  The size of the core nucleate particles (seeds) is less than about 3 nm (par. 106). The reaction is implicitly and/or obviously conducted in a reactor.
Regarding the order of adding the reducing agent, the Applicant would need to demonstrate advantages accruing from the claimed sequence/order for adding the components into the reaction mixture, taking into account the known master batching technique affording a convenient method of producing the core/shell metal nanoparticles of the claimed method.  Therefore, the order of mixing the components would have been obvious to a person of ordinary skill in the art.
Response to Arguments
The applicant argues that Kim does not teach forming nucleate seeds in the presence of a first metal salt.  However, Kim teaches forming nucleate seeds by reducing a nucleate precursor compound in the presence of a metal precursor compound which is a first metal salt (par. 33, 37-38).

The applicant presents Figures A and B in the Remarks.  The applicant states that Figure A is taught by Kim.  However, Figure A does not appear in Kim.  The origin of Figure B is not identified.  Until Figures A and B are substantiated, they cannot be considered as evidence.
The applicant argues that the method of Kim cannot produce the claimed particle size distribution.  The applicant relies on Fig. 1 of Kim to show evolution of particle size distribution with time.  However, the applicant grossly misrepresents the teaching in Fig. 1 of Kim.  Fig. 1 has nothing to do with time evolution of particle size.  Fig. 1 shows average particle size as a function of nucleate concentration (par. 42).  For a larger 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 30, 2021